DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Reopen Prosecution
In view of the Appeal Brief filed on 29 April 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631   








Status of the Claims
Claims 2-6 and 16 are cancelled.
Claims 1, 7-15 and 17 are pending and examined herein.
Claims 1, 7-15 and 17 are rejected.
Claims 9, 10, 13 and 15 are objected.
It is noted herein that the instant Application has been transferred to Examiner Marie Archer.
Applicant’s Response
Applicant's response, presented in the Appeal Brief filed filed 29 April 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
The present application is a continuation of US 12/265,386 filed on 5 November 2008 now US Patent 9,370,324. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Application Data Sheet
The Application Data Sheet filed on 18 May 2016 is acknowledged. The Applicant is asked to provide an updated ADS indicating that US 12/265,386 has been issued as US 9,370,324.

Specification
In this Office Action reference to the “Specification” pertain to the originally filed Specification.
The disclosure filed 18 May 2016 is objected to because of the following informalities: 
Paragraph 37 refers to a co-pending application as being incorporated by reference. The Specification dos not provide, for example a serial number for said Application. It seems that the application referred to corresponds to US serial number 13/366,119 which as issued as US 8,287,793 on 16 October 2012. The Applicant is asked to incorporate wither the US serial number or the patent number. 
At paragraph 38 reference number “62” is used to describe three different elements: “viewing region”, “portion” and “viewing area”.
At paragraph 39 reference number “34” is used to describe two different elements “sensor assembly” and “clip”.
In paragraph 52,  the term  “HCTi” should be replaced with “Hgbi” to read “hemoglobin values hematocrit. The abbreviation for initial value of hemoglobin is “Hgbi”. See Paragraph 19.
In paragraphs 53, 56 and 57 a comma is missing between “SATi” and “Hgbi”. These paragraphs should read “patient ID, HCTi, SATi, Hgbi...”.
Reference number 94 is used to refer to refer to “predictive algorithm for hemoglobin”, “wireless communication device associated with each of the blood monitors” and “radio” . See paragraphs 53, 54 and 57.
The term “radio” is assigned two different reference numbers: 94 and 92. See paragraphs 57-58.
Appropriate correction is required.

Drawings
The drawings filed 18 May 2016 are accepted.

Claim Objections
Claims 9, 10, 13 and 15 are objected to because of the following informalities:
In claim 9 the term “manually-input” should be replaced with “manually-inputted to read “configured for receiving manually-inputted patient session data”.
In claim 10 line 5, the term “for” should be replaced with “of” to read “treatment sessions of the patient”.
In claim 13 line 3, the term “for” should be replaced with “of” to read “historical session data of the patient”.
In claim 15 line 3, the term “values” should be inserted after “hemoglobin” to read “data points of hemoglobin values corresponding to...”
Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by claim amendments.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): With regard to claims 1, 7-15 and 17 the claims are drawn to systems for hemodialysis patient data acquisition and management. As such, the claims falls into one of the fours statutory categories of invention (a machine).
(2A)(1): With regard to claims 1, 7-15 and 17, the instant claims include limitations directed to judicially recognized exceptions including abstract ideas as follows:
Claim 1 (system) is directed to the following abstract idea which encompasses a mental process: determine, for each respective patient of the plurality of patients, a treatment recommendation for the respective patient based on the historical session data for the respective patient.
Claim 17 (system) is directed to the following abstract idea which encompasses a mathematical concept: predict, for each respective patient of the plurality of patients, future treatment-related information for the respective patient based on the historical session data for the respective patient.
With respect to claim 1, the step of “determine.....a treatment recommendation... based on historical session data” the Specification describes that a recommendation provided by the system includes an erythropoiesis stimulating agent (ESA)  dosage recommendation. See paragraphs 23 and 60. The Specification then describes that said recommendation is based on a calculation which includes mathematical calculations including subtractions, trend generation and comparison and , statistical analysis (i.e. mean calculations). See paragraphs 60-63. 
With respect to claim 17, the step of “predict.....future treatment related information....based on historical session data” the Specification describes that said prediction is based on a mathematical calculation. See paragraph 21. As such, the  steps of “determine.....a treatment recommendation” and the step of “predict...future treatment-related information”  in claims 1 and 17 encompass mathematical steps. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claims are not integrated into a practical application because the claims only recite the following additional elements:
Claim 1 (system): includes the following additional hardware elements: a plurality of hemodialysis machines, a plurality of optical blood monitoring systems comprising an optical blood sensor and a wireless communication device, a host computer with a wireless communication device, a database, a processor, a user interface comprising a display and, the following additional steps performed by the hardware elements: obtain, send, receive and store treatment-related information and, receive user input and display a recommendation.
Claim 17 (system): includes the following additional hardware elements: a plurality of hemodialysis machines, a plurality of optical blood monitoring systems comprising an optical blood sensor and a wireless communication device, a host computer with a wireless communication device, a database, a processor, a user interface comprising a display and, the following additional steps performed by the hardware elements: obtain, send, receive and store treatment-related information and, display historical session data  and predicted future treatment-related information.
This combination of elements does not integrate the exceptions into a practical application because it does not apply the abstract ideas for a particular application. For instance, the additional elements do not utilize the determined treatment recommendation and the predicted treatment-related information to, for example, effect a particular treatment or prophylaxis for a disease applicable to a subject or subjects of interest. Likewise, this combination of additional elements does not impose se the mathematical calculations in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. The processor is merely applying an instruction and does not impose a meaningful limit to said abstract ideas. None of the dependent claims recites any additional non-abstract elements. Claims 7-8, 14-15 recites attributes of the information used in the performing the abstract ideas, claims 9-10 recites functional attributes of the user interface,  claim 11 recites structural limitations of the hemodialysis machines and claims 12-13 further limit the recited abstract ideas.
Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application. 
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the DDR Holdings (Fed. Cir. 2014). While claims 1 and 17 recite additional non-generic computer elements including plural hemodialysis machines and optical blood monitoring systems associated with the hemodialysis machines, these elements are are well-understood, routine and conventional in the field of medical devices for monitoring and feedback control of patient treatment devices.  Evidence of this fact can be found in Kraemer, M. “Physiological monitoring and control in hemodialysis: state of the art and outlook”; Expert Rev. Med. Devices 3(5), 617-634 (2006) and the references cited therein. In particular, see figures 1 and 3 of Kraemer. The steps of obtaining, sending, receiving, storing data and displaying data during, before or after a hemodialysis treatment session are are well-understood, routine and conventional in the field of networked medical devices and devices for monitoring and feedback control of hemodialysis machines.  Evidence of this fact can be found in US 8,038,593 under Background of the invention and in Kraemer, M. “Physiological monitoring and control in hemodialysis: state of the art and outlook”; Expert Rev. Med. Devices 3(5), 617-634 (2006) and the references cited therein. See, for example pages 621-623, Table 1 and the references cited which discuss parameter monitoring necessary for modelling hemodialysis related parameters.
These elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not 
35 USC 101 Rejection-Response to Arguments
Applicant's response, presented in the Appeal Brief filed filed 29 April 2021, has been fully considered. The Applicant asserts the following:
1)That the current version of claim 1, “when considered as a whole , merely involves this abstract idea (determining from patient data a treatment recommendation) but does not recite this abstract idea pursuant to the eligibility step 2A, Prong One analysis”.  The Applicant then refers to the MPEP 2106.04(a)(1) and asserts that “MPEP § 2106.04(a)(l) provides several examples of claims that do not recite an abstract idea pursuant to the eligibility step 2A, Prong One analysis, including the following: i. a printer comprising a belt, a roller, a printhead and at least one ink cartridge; ii. a washing machine comprising a tub, a drive motor operatively connected to the tub, a controller for controlling the drive motor, and a housing for containing the tub, drive motor, and controller” and concludes that  “similar to examples i and ii, the currently appealed version of claim I recites a system comprising a plurality of specific devices and components”.
It is respectfully submitted that this argument is not persuasive. MPEP 2106.04 describes an important distinction between claims which recite an abstract idea and claims which merely involves, or is based on, an exception. The examples pointed out by the Applicant are claims which are not directed to an abstract idea because they do not recite an abstract idea, although it may be apparent that at some level they are based on or involve an abstract idea. In the instant claims the recitation that the claimed systems include physical devices and components does not preclude said claims from reciting an abstract idea. Claims 1 and 17 recite abstract ideas as mathematical concepts: “determine.....a treatment recommendation (claim 1) and “predict...future treatment-related information” (as in claim 17). As explained above, these broadest reasonable interpretation of these processes in light of the when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. As such, claims 1 and 7 recite abstract ideas as mathematical concepts for the reasons set forth herein.
2) That under Step 2A Prong 2 of the analysis “claim 1 is not directed to an abstract idea” because “Claim 1, when considered as a whole, is directed to the overall system and how the particular components and devices thereof interact and operate”.  The Applicant then add that “contrary to the assertions of the Office Action at pages 5-6, specific recitations of specialized hardware elements of a claimed system, the configurations thereof, and the interrelationships between such hardware elements cannot reasonably be characterized as a data gathering step”. The Applicant then refers to the Court decision in Thales v. Visionix, 850F.3d 1343 (Fed. Cir. 2017) and asserts that “the Federal Circuit held that the claims at issue in Thales are not directed to the abstract idea of determining an orientation of an object, but rather are directed to the overall systems and methods which include arrangements of sensors” and concludes that “claim 1 goes far beyond the claims at issue in Thales, as claim 1 recites a detailed system having hemodialysis machines providing treatment, optical sensors of optical monitoring systems disposed on extracorporeal blood circuits of the hemodialysis machines which are configured to obtain hematocrit, oxygen saturation, and/or hemoglobin information, wireless communication devices of the optical monitoring systems and a wireless communication device of a centralized host computer, as well as a patient database, a processor, a user interface, a display, and one or more user input devices of the centralized host computer”. 
Firstly, the determination of whether a claim is directed to an abstract idea under Step 2A Prong Two is based on whether the elements recited in addition to the judicial exception integrate said judicial exception into a practical application. This determination is not based on whether the claim as  whole is directed to a system and the manner in which the components of said system operate. In the instant claims the elements in addition considered for the purpose of the analysis under Step 2A Prong 2 include a host computer, a processor, a wireless communication device a database and a user interface. These elements are generic computer elements. Any other non-generic computer elements is evaluated under Step 2B. The MPEP 2106.04(d) explains that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception”. The MPEP 2106.04(d) (I) also provides a list of considerations as relevant to the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter. These considerations include: 
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); 
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); 
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).


In addition, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. See MPEP §§ 2106.05(b), 2106.05(c), and 2106.05(f). For example, in Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978), the Supreme Court noted that the "patent application does not purport to explain how to select the appropriate margin of safety, the weighting factor, or any of the other variables" in the claimed mathematical formula, "[n]or does it purport to contain any disclosure relating to the chemical processes at work, the monitoring of process variables, or the means of setting off an alarm or adjusting an alarm system." 437 U.S. at 586, 198 USPQ at 195. The Court found this failure to explain any specifics of how to use the claimed formula informative when deciding that the additional elements in the claim were insignificant post-solution activity and thus not meaningful enough to render the claim eligible. 437 U.S. at 589-90, 198 USPQ at 197. 

In the instant case, the elements in addition which are relevant for the analysis under Step 2A Prong 2 to not use or apply the judicial exception in any way. The wireless communication device, the database and the user interface of the host computer are used for extra-solution activities including transmitting and receiving information, storing information and displaying information. The recited processor is used as a tool to perform the mathematical calculations. 
Secondly, in Thales the determination that the claims at issue were patent-eligible was based on the determination that the patent claims were not directed to the abstract idea of using “mathematical equations for determining the relative position of a moving object to a moving reference frame. The reasoning upon which this determination was made was based on the fact that the claims specify a particular configuration of inertial sensors and a particular method of using raw data from the sensors in order to more accurately calculate the position and orientation of a moving object. The systems and methods in Thales used the inertial sensors in a non-conventional manner to reduce measurement errors. Here, the Applicant has not provided any reasoned argument as to why the arrangement of the 
3) That “that claim 1 would still be patent-eligible pursuant to Step 2B of the eligibility analysis framework because the additional elements of claim 1 amount to significantly more than the abstract idea itself” and that “the additional elements of claim 1 set forth an unconventional and non-generic arrangement of elements which provides improvements relative to prior art systems”. The Applicant then concludes that “by utilizing this specific combination of components and devices in the manner recited in claim 1, a single centralized host computer is able to interact with a plurality of optical monitoring systems over a network to provide improved efficiency and effectiveness with regard multiple dialysis treatments being managed by a single medical professional”.
It is respectfully submitted that these arguments are not persuasive. Step 2B of the patent eligibility analysis determines whether there is an inventive concept. As stated in the MPEP 2106.05 “an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” In the instant case, while claims 1 and 17 recite non-generic computer elements in addition to the judicial exceptions including plural hemodialysis machines, optical blood monitoring systems, steps of obtaining, sending, receiving, storing data and displaying data during, before or after a hemodialysis treatment session associated with the hemodialysis machines, these elements are are well-understood, routine and conventional in the field of medical devices for monitoring and feedback control of patient treatment devices.  Evidence of this fact has been provided above. MPEP 2106.05 provides examples of limitations that the courts have found to qulify as “significantly more” when recited in a claim with a judicial exception. These limitations include, amongst others, improvements in the functioning of a computer, improvements to conventional 
Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A. Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a processor configured to predict a patient’s hemoglobin at the start of a next scheduled treatment session (see Specification at paragraph 21) does not reasonably provide enablement for a processor configured to predict future treatment-related information for a patient based on historical session data for the patient (see claim 17 lines 29-31) wherein the treatment-related information includes hematocrit, oxygen saturation and/or hemoglobin  (see claim 17 lines 13-15). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claim 17 is directed to a system for hemodialysis comprising a plurality of optical blood monitoring systems, each optical monitoring system comprises and optical sensor configured to obtain treatment-related information, wherein the treatment-related information includes hematocrit, oxygen saturation and/or hemoglobin. The claim further recites a processor configured to predict future treatment-related information based on historical session data.
As such, the Specification should describe the algorithm to predict hematocrit and/or oxygen saturation and/or hemoglobin based on historical session data.
In determining whether the full scope of a claim limitation is enabled, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation.” See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988).
In Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
With regard to (1) and (2) the claims are drawn to a hemodialysis system comprising an optical blood monitor comprising an optical sensor configured to obtain treatment related information related to a hemodialysis treatment session, wherein the treatment-related information includes hematocrit, oxygen saturation and/or hemoglobin. The system further recites a processor configured to predict hematocrit, oxygen saturation and/or hemoglobin (treatment-related information) based on historical session data.
how to configure a processor to predict hematocrit or, oxygen saturation or, hemoglobin or, a combination of hematocrit and oxygen saturation or, a combination of hematocrit and hemoglobin or, a combination of oxygen saturation and hemoglobin or, a combination of hematocrit, oxygen saturation and hemoglobin. 
With regard to (3), (4) and (5) the art in the field of parameter monitoring and prediction during hemodialysis refers to the measurement of hemoglobin, oxygen saturation and hematocrit via optical monitors and, to the prediction of hemoglobin in a future treatment session based on values of hemoglobin measured during previous dialysis sessions and further based on Transferrin Saturation and Erythropoietin (EPO) doses. See Martin-Guerrero, J. D.  et al; “A reinforcement learning approach for individualizing erythropoietin dosages in hemodialysis patients” Expert Systems with Applications, Volume 36, Issue 6, 2009, Pages 9737-9742; Gaweda A. E. et. al.; “Application of fuzzy logic to predicting erythropoietic response in hemodialysis patients”. Int J Artif Organs. 2008 Dec; 31(12):1035-42 and Gaweda A. E. et. al.; “Individualization of pharmacological anemia management using reinforcement learning, Neural Networks”; Volume 18, Issues 5–6, 2005, Pages 826-834.  As such, a person of ordinary skill in the art would be capable of configuring a processor with an algorithm to predict hemoglobin values based on historical session data. However, the state of the art at the time of the invention does not provide algorithms for predicting future hematocrit and/or oxygen saturation alone or in combination with hemoglobin based on historical session data as in claim 17.
With regard to (6) and (7)  none of the aspects of the Specification describe a model for predicting future hematocrit and/or oxygen saturation alone or in combination with hemoglobin based on historical session data. The Specification only describes a predictive algorithm for estimating the patient's hemoglobin level at his or her next treatment session based  on optically detected hemoglobin levels (Hgb) collected at the beginning of each patient's treatment. See paragraphs 48-51. The Specification explicitly describes that hematocrit and oxygen saturation are monitored parameters, and how to use the disclosed hemoglobin predication algorithm to predict future hematocrit and/or oxygen saturation alone or in combination with hemoglobin based on historical session data. The skilled artisan would not be enabled to configure a processor to predict future hematocrit and/or oxygen saturation alone or in combination with hemoglobin based on historical session data based on the disclosed hemoglobin prediction algorithm because there is no disclosed relationship between the predicted hemoglobin based on historical session data, hematocrit and/or oxygen saturation. 
With regard to (8) the broadest most reasonable interpretation of claim 17 is that it requires a processor configured to predict hematocrit or, oxygen saturation or, hemoglobin or, hematocrit and oxygen saturation or, hematocrit and hemoglobin or, oxygen saturation and hemoglobin or, hematocrit, oxygen saturation and hemoglobin. The perdition hemoglobin based on historical session data is known in the art. However, there is a significant degree of undue experimentation since a person of ordinary skill in the art would have to elucidate the algorithm to configure the processor to perform the predictions as recited in claim 17. The only knowledge available to the skilled artisan at the time the invention was made was that hemoglobin could be predicted based on hemoglobin values measured during previous hemodialysis sessions.
 Based on the above, the examiner submits that the specification does not disclose enough information to enable one of ordinary skill in the art to practice the invention. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims.
B. Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a new grounds of rejection and is necessitated by the claim amendments herein.

Claim 17 is directed to a system for hemodialysis comprising a plurality of optical blood monitoring systems, each optical monitoring system comprises and optical sensor configured to obtain treatment-related information, wherein the treatment-related information includes hematocrit, oxygen saturation and/or hemoglobin. The claim further recites a processor configured to predict future treatment-related information based on historical session data.
In the Appeal Brief filed on 29 April 2021, the Applicant points out to paragraphs 54-55 of the Specification and to Figure 7 to set forth where a “processor configured to predict, for each respective patient of the plurality of patients, future treatment-related information for the respective patient based on the historical session data for the respective patient”. However, these portions of the Specification and Figure 7 only provide support for an algorithm for for predicting the patient's hemoglobin level at his her next visit. The Specification fails to provide an adequate description for the full scope of the claim which requires an algorithm to predict hematocrit or, oxygen saturation or, hemoglobin or, a combination of hematocrit and oxygen saturation or, a combination of hematocrit and hemoglobin or, a combination of oxygen saturation and hemoglobin or, a combination of hematocrit, oxygen saturation and hemoglobin based on historical session data.
A person of ordinary skill in the art at the time the invention was filed would not have recognized that the Applicant was in possession of the invention as claimed in view of the disclosure as filed because at the time of filing there was no knowledge in the art that hematocrit and/or oxygen saturation alone or in combination with hemoglobin could be predicted based on historical session data. At the time the application was filed the state of the art in the field of hemodialysis monitoring and measurement of hemoglobin, oxygen saturation and hematocrit via optical monitors and, the prediction of hemoglobin in a future treatment session based on values of hemoglobin measured during previous dialysis sessions and further based on Transferrin Saturation and Erythropoietin (EPO) doses. See Martin-Guerrero, J. D.  et al; “A reinforcement learning approach for individualizing erythropoietin dosages in hemodialysis patients” Expert Systems with Applications, Volume 36, Issue 6, 2009, Pages 9737-9742; Gaweda A. E. et. al.; “Application of fuzzy logic to predicting erythropoietic response in hemodialysis patients”. Int J Artif Organs. 2008 Dec; 31(12):1035-42 and Gaweda A. E. et. al.; “Individualization of pharmacological anemia management using reinforcement learning, Neural Networks”; Volume 18, Issues 5–6, 2005, Pages 826-834.  
As such the original disclosure does not reasonably convey possession of a system comprising a processor configured to predict hematocrit or, oxygen saturation or, hemoglobin or, a combination of hematocrit and oxygen saturation or, a combination of hematocrit and hemoglobin or, a combination of oxygen saturation and hemoglobin or, a combination of hematocrit, oxygen saturation and hemoglobin based on historical session data.
For examination purposes of claim 17, prior art teaching or suggesting algorithms to predict any parameter relevant to a hemodialysis treatment, including blood parameters and hemodynamic parameters, derived from measurements of hematological measurements such as hematocrit, hemoglobin and/or oxygen saturation will be interpreted as meeting the claimed limitation.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection based on further consideration of the claims and the amendments herein.
Claim 1 lines 33-36 and claim 17 lines 29-31 recites: “.....a processor configured to determine (predict), for each respective patient of the plurality of patients, a treatment recommendation (future treatment-related information) for the respective patient based on the historical session data for the respective patient”. 
There is no recitation in the claims that “session” data or information is recorded or acquired over a period of time so as to provide “historical” session data. The only data obtained is treatment-related information which includes hematocrit, oxygen saturation and/or hemoglobin. Further, it is unclear whether the “historical session data for treatment sessions” pertains to a hemodialysis treatment session or, whether it pertains to a medication treatment session or, to another type of treatment session provided to a patient. Since there is no recitation in the claims that “historical session data” is acquired or generated, the claims are unclear as to what is the basis for the determination and the prediction.
For examination purposes of claim 1, prior art teaching or suggesting a processor configured to determine a treatment recommendation based on physiological and/or hematological and/or hemodynamic monitored parameters during a hemodialysis treatment session will be interpreted as meeting the claimed limitation. 
For examination purposes of claim 17, prior art teaching or suggesting a processor configured to predict any parameter relevant to a hemodialysis treatment, including blood parameters and 
Claim 13 recites: “.....wherein the processor of the centralized host computer is further configured to predict future patient session data for a patient based on historical session data for the respective patient”. 
Claim 13 depends from claim 1. There is no recitation in claim 1 that “session” data or information is recorded or acquired over a period of time so as to provide “historical” session data. The only data obtained is treatment-related information which includes hematocrit, oxygen saturation and/or hemoglobin. Further, it is unclear whether the “session data for the patient” pertains to session data of a hemodialysis procedure, whether it pertains to a medical consultation session or, to a clinical parameter measurement session or, to another type of session. Since there is no recitation in the claim that “historical session data” is acquired or generated, the claim is unclear as to what is the basis for the prediction performed by the processor.
For examination purposes of claim 13, prior art teaching or suggesting a processor configured to predict any parameter relevant to a hemodialysis treatment, including blood parameters and hemodynamic parameters, derived from measurements of hematological measurements such as hematocrit, hemoglobin and/or oxygen saturation will be interpreted as meeting the claimed limitation.
Claims 7-12 and 14-15 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
A. Claims 1, 7-11, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0215545 to Bissler in view of US 2004/0067594 to Mori. 
With regard to claims 1 and 17, Bissler teaches a system for hemodialysis patient data acquisition and management (as in claims 1 and 17) (Abstract, ¶ 1), comprising: 
a plurality of hemodialysis machines (as in claims 1 and 17) (¶ 24, 37; Figures 1 and 2). Any number of computers and devices can be networked through network.
wherein each hemodialysis machine of the plurality of hemodialysis machines comprises an extracorporeal blood circuit and is configured to provide dialysis treatment sessions to one or more patients (as in claims 1 and 17) (¶ 24-25; Figure 1). 
a plurality of blood monitoring systems, wherein each blood monitoring system of the plurality of blood monitoring systems corresponds to a respective hemodialysis machine of the plurality of hemodialysis machines and wherein each blood monitoring system comprises (as in claims 1 and 17): 
a sensor disposed on the extracorporeal blood circuit of the respective hemodialysis machine and configured to obtain treatment-related information relating to a dialysis treatment session provided by a corresponding hemodialysis machine (as in claims 1 and 17) (¶10, 23, 50-52; Figures 1 and 3; claim 1). The system includes a controller and a patient sensor for measuring physiological conditions which include hematocrit. 
wherein the treatment-related information includes hematocrit, oxygen saturation, and/or hemoglobin information (as in claims 1 and 17) (¶ 52, 53). Physiological data including hematocrit readings are provided to the controller.
a wireless communication device configured to communicate with a centralized host computer and send the treatment-related information, together with patient information, to the centralized host computer (as in claims 1 and 17) (¶ 37, 41-45 and 50; Figure 2). Controller (client computer of a networked computer system) includes an interface with one or more networks to permit the communication of information with other computers and, is connected to a computer via a wireless network.  As such, it includes a wireless transmitter. Any number of computers and devices can be networked through network. The server includes the same components and programs as the client computer.
and the centralized host computer, wherein the centralized host computer is in communication with the plurality of  blood monitoring systems via respective wireless communication devices of the plurality of optical blood monitoring systems (as in claims 1 and 17) (¶ 37, 41, 43, 45 and 50; Figure 2).
wherein the centralized host computer comprises: 
a wireless communication device configured to receive treatment-related information and patient information from the plurality of blood monitoring systems (as in claims 1 and 17) (¶ 37, 41, 50-53; Claim 9, claim 18 and Figure 3). Connection between components of the system are wireless. Input signals comprising physiological data and hemodynamic data are received. 
The Applicant has not defined the term “wireless communication device”. The broadest most reasonable interpretation of this term based on its plain meaning is that of a device capable of communicating any type of information across a wireless network. Bissler teaches wireless communication devices wherein interfaces for wireless communication through the network are provided for each of the components.
a patient database configured to store treatment-related information and patient information of a plurality of patients, including historical session data for treatment sessions for each of the plurality of patients (as in claims 1 and 17) (¶ 38; Figure 2). A database can store any type of information.
a processor configured to determine, for each respective patient of the plurality of patients, a treatment recommendation for the respective patient based on the historical session data for the respective patient  (as in claim 1) (¶ 50-63). The processor determines, via a model, an optimal ultrafiltration rate to prevent hypotension based on monitored physiological data and hematocrit.
a processor configured to predict, for each respective patient of the plurality of patients, future treatment-related information for the respective patient based on the historical session data for the respective patient (as in claim 17) (¶ 50-66). The processor predicts, via a model, blood volume and blood pressure change monitored physiological data and hematocrit.
September 1, 2020Attorney Docket No.: 723543a user interface comprising a display and one or more user input devices, wherein the user interface is configured to output the treatment recommendation via the display and receive user input relating to the treatment recommendation via one or more user input devices (as in claim 1) and a user interface comprising a display, wherein the user interface is configured to display the historical session data for a respective patient via the display, and display the predicted future treatment-related information for the respective patient via the display (as in claim 17) (¶ 36). A display can present any type of information.
Bissler does not teach that the sensor is and optical sensor and therefore Bissler does not teach that the monitoring system is an optical monitoring system (as in claims 1 and 17).
Mori teaches an optical hematocrit sensor disposed on an extracorporeal blood purification system (Abstract, ¶ 69 and Figures 1-5).
Bissler and Mori are directed to extracorporeal blood treatment systems configured to measure hematocrit.
Thus, Bissler and Mori are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Bissler with Mori. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were know in the art and Mori teaches that extracorporeal blood treatment systems can be modified to include an optical sensor disposed on the extracorporeal blood circuit (Figure 1). 
With regard to claims 7 and 8, see Bissler at ¶ 10, 50-51. The controller receives physiological data and the initiates the signals to drive the pump. As such, there is at least and initial measurement of the patient physiological signals.
With regard to claim 9, see Bissler at ¶ 36.
With regard to claim 10, see Bissler at ¶ 36 and Figures 5-7. The system includes a display and is capable of displaying graphical depictions of data. Any type of data can be displayed. The claim does not require the determination or acquisition of a minimum desired hemoglobin value and a maximum desired hemoglobin value for a patient, or the generation or calculation of hemoglobin trend lines.
With regard to claim 11, see Bissler Figure 1. A display can display any type of information.
With regard to claim 13, see Bissler ¶ 50-63. The processor determines, via a model, an optimal ultrafiltration rate to prevent hypotension based on monitored physiological data and hematocrit.

B. Claims 12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0215545 to Bissler in view of US 2004/0067594 to Mori as applied to claim 1 above in further view of Gaweda, A. E. et al; “Model Predictive Control of Erythropoietin Administration in the Anemia of ESRD”, American Journal of Kidney Diseases, Vol. 51, No. 1 (January), 2008:pp.71-79 (cited by the Applicant in the IDS filed on 8 August 2016).
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Bissler teaches a hemodialysis system configured to adjust a therapeutic parameter based on therapy  sessions parameters and, further based on the physiological and hemodynamic response of the patient to hemodialysis (¶ 59-65).  With the provisions by Mori the system’s sensor includes an optical sensor.
Neither Bissler nor Mori teach that the  processor of the centralized host computer is further configured to determine a patient's expected initial hemoglobin level for a next scheduled treatment session based on a predictive model (as in claim 12), that the historical session data for the respective patient includes historical hemoglobin values for the respective patient, and wherein determining the treatment recommendation for the respective patient includes determining a dosage recommendation for administration of an anemia management drug for the respective patient based on the historical hemoglobin values for the respective patient (as in claim 14) and that the historical hemoglobin values for the respective patient upon which the dosage recommendation for the respective patient is based include at least three historical data points of hemoglobin corresponding to at least three prior hemodialysis treatment sessions for the respective patient (as in claim 15).
Gaweda teaches an algorithm for determining an erythropoietin (EPO) dose to deliver based on previous hemoglobin (Hb) levels and previous EPO doses to minimize Hb level deviation for and Hb taget (pg. 72, col. 1 under Aim 1 Study Design). 
Bissler in view of Mori as modified and Gaweda are directed to modelling of physiological data related to chronic kidney disease.
Thus, Bissler as modified and Gaweda are directed to the same field of endeavor.
The output of the program executed by the controller includes a recommended EPO dose to deliver based on previous Hb levels, and a projected new Hb dose. (pg. 72, col. 1 under Methods; pg. 78, col 1). At least three measurements of hemoglobin are included (pg. 72, col. 1-2 under Methods and Figure 5).
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Bissler with Gaweda. One would have been motivated to do so and had a reasonable expectation of success in doing so because predicting hemoglobin values and EPO doses would provide information pertaining to where the treatment is headed based on current patient and therapy conditions which is the main objective of Bissler (see Bissler at Abstract and ¶ 23). Further, the skilled artisan would be motivated for such modification because because the skilled artisan would recognize that anemia represents a significant problem for patients with chronic kidney disease (CKD) on hemodialysis and therefore, modifying Bissler’s system to predict Hb and EPO values 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2006/0161091 to Kinouchi, US 6,595,943 to Burbank; 2009/0306573 to Ganger; 4,444,498 to Heinemann. 
Gaweda, A. E. et al; “Reinforcement Learning Approach to Individualization of Chronic Pharmacotherapy”; Proceedings of the Joint Conference on Neural Networks, Montreal, Canada, July 31-August 4 2005; pg. 3290-3295.
Leypoldt, J. K. et al; “Determination of Circulating Blood Volume by continuously Monitoring Hematocrit During Hemodialysis”; J. Am. Soc. Nephrol. 1995; 6:214-219.

Conclusion
No claims are allowed

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/
Examiner, Art Unit 1631                                                                                                                                                                                         
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631